UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4644



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL HORVATH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-03-232)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Paul Joseph McNulty, United States Attorney, Gerald J.
Smagala, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Horvath appeals from the district court’s order

dismissing as untimely his appeal from the magistrate judge’s order

finding him guilty of failing to pay child support and imposing a

five year term of probation.       Horvath’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 744 (1967), stating

that there are no meritorious issues for appeal.                Horvath was

informed of his right to file a pro se brief but has not done so.

Finding no reversible error, we affirm.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.              The magistrate

judge’s judgment of conviction was entered in February 2001;

Horvath noted his appeal to the district court in May 2003—well

beyond    the   ten-day   appeal   period.     See     Fed.    R.   Crim.   P.

58(g)(2)(B).     Because the appeal was untimely, the district court

lacked    jurisdiction    and   properly   dismissed    the    appeal.      We

therefore affirm the district court’s order dismissing Horvath’s

appeal.

            This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a


                                   - 2 -
copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -